IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                             NO. 2015-KA-00261-COA

DONALD WILLIAM WHITE, JR. A/K/A                                        APPELLANT
DONALD WILLIAM WHITE A/K/A DONALD
WHITE

v.

STATE OF MISSISSIPPI                                                     APPELLEE

DATE OF JUDGMENT:                       01/26/2015
TRIAL JUDGE:                            HON. LESTER F. WILLIAMSON JR.
COURT FROM WHICH APPEALED:              LAUDERDALE COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                 OFFICE OF STATE PUBLIC DEFENDER
                                        BY: BENJAMIN ALLEN SUBER
ATTORNEY FOR APPELLEE:                  OFFICE OF THE ATTORNEY GENERAL
                                        BY: ABBIE EASON KOONCE
DISTRICT ATTORNEY:                      BILBO MITCHELL
NATURE OF THE CASE:                     CRIMINAL - FELONY
TRIAL COURT DISPOSITION:                CONVICTED OF SELLING ONE-TENTH OF
                                        A GRAM OF METHAMPHETAMINE AND
                                        SENTENCED, AS AN ENHANCED
                                        OFFENDER, TO FIFTEEN YEARS IN THE
                                        CUSTODY OF THE MISSISSIPPI
                                        DEPARTMENT OF CORRECTIONS, TO
                                        RUN CONSECUTIVELY TO A PRIOR
                                        SENTENCE, AND ORDERED TO PAY A
                                        FINE OF $2,500
DISPOSITION:                            AFFIRMED - 08/02/2016
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

      BEFORE LEE, C.J., WILSON AND GREENLEE, JJ.

      LEE, C.J., FOR THE COURT:

                     FACTS AND PROCEDURAL HISTORY

¶1.   Donald William White Jr. was convicted in the Circuit Court of Lauderdale County,
Mississippi, of selling one-tenth of a gram of methamphetamine under Mississippi Code

Annotated section 41-29-139 (Supp. 2015). The circuit court entered its judgment of

conviction on November 19, 2014. On January 26, 2015, White was sentenced as an

enhanced offender to fifteen years in the custody of the Mississippi Department of

Corrections, to run consecutively to a prior sentence. He was also ordered to pay a $2,500

fine and fees of $855. Subsequently, on January 29, 2015, White filed a motion for a new

trial or a judgment notwithstanding the verdict (JNOV). On appeal, White claims that the

circuit court erred in denying his motion for a new trial because the verdict was against the

overwhelming weight of the evidence.

                                       DISCUSSION

¶2.    “[Uniform Rule of Circuit and County Court] 10.05 requires that a motion for a new

trial must be made within ten days of the judgment, and in the case of a motion for JNOV,

the motion must be made either within the ten days or by the end of the term of court.” Wells

v. State, 73 So. 3d 1203, 1206 (¶7) (Miss. Ct. App. 2011) (quoting Ross v. State, 16 So. 3d

47, 53 (¶7) (Miss. Ct. App. 2009)). White’s judgment of conviction was entered on

November 19, 2014. So to be timely, White’s motion for a new trial would have to have

been filed within ten days of that date. See Conwill v. State, 168 So. 3d 1080, 1084 (¶19)

(Miss. Ct. App. 2013). Instead it was not filed until January 29, 2015.1 Therefore, the circuit

court did not err in denying White’s motion for a new trial.

       1
        Further, White’s motion was filed outside of the term of court, as the November
2014 term of the Lauderdale County Circuit Court began on the first Monday of November
and ran for four weeks. See State of Mississippi Judiciary Directory and Court Calendar
(2014).

                                              2
¶3.  THE JUDGMENT OF THE CIRCUIT COURT OF LAUDERDALE COUNTY
OF CONVICTION OF SELLING ONE-TENTH OF A GRAM OF
METHAMPHETAMINE AND SENTENCE, AS AN ENHANCED OFFENDER, OF
FIFTEEN YEARS IN THE CUSTODY OF THE MISSISSIPPI DEPARTMENT OF
CORRECTIONS, TO RUN CONSECUTIVELY TO A PRIOR SENTENCE, AND TO
PAY A FINE OF $2,500, IS AFFIRMED. ALL COSTS OF THIS APPEAL ARE
ASSESSED TO LAUDERDALE COUNTY.

    IRVING AND GRIFFIS, P.JJ., BARNES, ISHEE, CARLTON, FAIR, JAMES,
WILSON AND GREENLEE, JJ., CONCUR.




                                 3